EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With regards to the entered claims listing dated October 25, 2021, the application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 4, 6, and 16 directed to a non-elected product without traverse.  Accordingly, claims 4, 6, and 16 have been cancelled.

Authorization for this examiner’s amendment was given in a telephone interview with Ross Carothers on January 24, 2022. With regards to the entered claims listing dated October 25, 2021, the application has been amended as follows: 
In claim 1 / line 18, now reads “between [[the]]a top surface of the second body portion and a bottom surface of the base element,”.
In claim 15 / lines 1-2, now reads “portion includes [[a]]the top surface having”.
In claim 15 / line 6, now reads “with respect to [[a]]the bottom surface of the base element”.
In claim 21 / line 1, now reads “The device of claim [[3]]1, wherein”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775